Order entered September 26, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00386-CV

                           IN RE HAMP WILLIAMS TRUST

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-17-08491

                                        ORDER
      Before the Court is appellant’s September 24, 2018 motion for an extension of time to

file a brief. We GRANT the motion and extend the time to Monday, October 15, 2018.


                                                  /s/   ADA BROWN
                                                        JUSTICE